                                      Case 20-14793-EPK                    Doc 3     Filed 04/29/20        Page 1 of 3

                                                               United States Bankruptcy Court
                                                                      Southern District of Florida
 In re      TJ Acquisition, LLC                                                                             Case No.
                                                                                  Debtor(s)                 Chapter       11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities               Kind of Interest
 business of holder
 Alan Knuckles                                                       A              75,000                             .3617!
 c/o Branford Chain, Inc.
 150 E. 58th Street
 37th Floor
 New York, NY 10155

 BEP TooJay's LLC                                                    A              10,050,000                         49.6704%
 201 Tresser Blvd.
 Suite 320
 Stamford, CT 06901

 BEP TooJay's LLC                                                    A-1            1,533,696.97                       51.1232%
 201 Tresser Blvd.
 Suite 320
 Stamford, CT 06901

 BEP TooJay's LLC                                                    A-2            1,171,597.04                       49.8552%
 201 Tresser Blvd.
 Suite 320
 Stamford, CT 06901

 BEP TooJay's LLC                                                    A-3            55,346.33                          15.8132%
 201 Tresser Blvd.
 Suite 320
 Stamford, CT 06901

 BEP TooJay's LLC                                                    A-4            138,366.00                         55.3464%
 201 Tresser Blvd.
 Suite 320
 Stamford, CT 06901

 Branford Chain, Inc.                                                A-3            294,653.67                         84.1868%
 150 East 58th Street
 37th Floor
 New York, NY 10155

 Branford Chain, Inc.                                                A-4            111,634.00                         44.6536%
 150 East 58th Street
 37th Floor
 New York, NY 10155

 Brookside Mezzanine Fund II, L.P.                                   A              750,000                            3.7067%
 c/o Gregory Foy
 Brookside Mezzanine Partners
 201 Tresser Blvd.; Suite 330
 Stamford, CT 06901



Sheet 1 of 3 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                      Case 20-14793-EPK                      Doc 3     Filed 04/29/20           Page 2 of 3


 In re:    TJ Acquisition, LLC                                                                       Case No.
                                                                                     Debtor(s)



                                                      LIST OF EQUITY SECURITY HOLDERS
                                                                           (Continuation Sheet)

 Name and last known address or place of                             Security Class Number of Securities               Kind of Interest
 business of holder

 Brookside Mezzanine Fund II, L.P.                                   A-1              114,455                          3.8152%
 c/o Gregory Foy
 Brookside Mezzanine Partners
 201 Tresser Blvd.; Suite 330
 Stamford, CT 06901

 Brookside Mezzanine Fund II, L.P.                                   A-2              87,432.61                        3.7205%
 c/o Gregory Foy
 Brookside Mezzanine Partners
 201 Tresser Blvd.; Suite 330
 Stamford, CT 06901

 Brookside Mezzanine Fund III, L.P.                                  A-1              750,000                          3.7067%
 c/o Gregory Foy
 Brookside Mezzanine Partners
 201 Tresser Blvd., Suite 330
 Stamford, CT 06901

 Brookside Mezzanine Fund III, L.P.                                  A-1              114,455                          3.8152%
 c/o Gregory Foy
 Brookside Mezzanine Partners
 201 Tresser Blvd., Suite 330
 Stamford, CT 06901

 Brookside Mezzanine Fund III, L.P.                                  A-2              87,432.61                        3.7205%
 c/o Gregory Foy
 Brookside Mezzanine Partners
 201 Tresser Blvd., Suite 330
 Stamford, CT 06901

 David Pittaway                                                      A                250,000                          1.23%
 c/o Branford Chain, Inc.
 150 E. 58th Street
 37th Floor
 New York, NY 10155

 Joseph Trungale                                                     A                250"000                          1.23%
 c/o Branford Chain, Inc.
 150 E. 58th Street
 37th Floor
 New York, NY 10155

 RGLA Holdings, LLC                                                  A                8,108,381.47                     40.0743%
 c/o Branford Chain, Inc.
 150 East 58th Street
 37th Floor
 New York, NY 10155




List of equity security holders consists of 3 total page(s)
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
Case 20-14793-EPK   Doc 3   Filed 04/29/20   Page 3 of 3
